Citation Nr: 0730856	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 until May 
1951.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated June 2004 by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).   


FINDING OF FACT

Right knee disability existed prior to service, but was 
chronically worsened by active service.


CONCLUSION OF LAW

Right knee disability was aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.306(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

On the September 2003 claim, the veteran noted that his right 
knee disability began in 1947, prior to service.  However, he 
argues that his disability was aggravated by his military 
service.  The veteran's DD-214 notes that the disability 
existed prior to service and was not aggravated by military 
service.  The service department has indicated that the 
veteran's service medical records probably perished in a fire 
at the National Personnel Records Center in 1973, and no 
service medical records are available.  It is indeed 
unfortunate that no service medical records are available, 
and the Board recognizes it has a heightened duty to develop 
the case and explain its conclusions.  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 C.F.R. § 
3.306(b); see also Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  
Based on the veteran's statements and the DD-214, the Board 
finds that the right knee disability existed prior to 
service.

Although his right knee disability predated his period of 
service, the veteran could still be awarded service 
connection based on in-service aggravation.  In order to 
establish service connection on a nonpresumptive direct 
basis, the veteran must provide evidence of a current 
disability, an in-service aggravation, and a nexus between 
the current disability and an in-service aggravation.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  

The veteran submitted a January 1955 private physician record 
which noted that he suffered from residuals of osteomyelitis.  
In April 2007, the Board remanded the claim for an 
examination.  In July 2007, a VA examiner diagnosed the 
veteran with degenerative joint disease of the right knee and 
stated that he could not opine, without resorting to 
speculation, whether the condition was aggravated by military 
service.  The examiner added that since there are no service 
medical records, there is no way to know the condition of the 
knee before, during, or at separation except as noted on the 
DD-214.  

The medical evidence of record is far from conclusive with 
respect to the issue on appeal.  However, VA has not met the 
burden to show no aggravation of the preservice disability 
during service and the evidence is at least in a state of 
equipoise relative to the question of aggravation of the 
right knee disability.  Thus, service connection for right 
knee disability is warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Inasmuch as the Board is allowing the claim 
on appeal, the veteran will not be prejudiced by the Board's 
decision even if the duty to notify and duty to assist 
provisions contained in the law have not been completely 
satisfied.  


ORDER

Entitlement to service connection for a right knee disability 
is granted.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


